DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/27/2020 has been entered.  Claim 16 has been amended. Claim 4 has been cancelled.  Claims 28 and 29 have been added.  Claims 1-3, and 5-29 are still pending in this application, with claims 1 and 26 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, 12, 15, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bora et al. (US 2016/0323972 Hereinafter Bora).
Regarding claim 1, Bora discloses a common light emitting diode (LED) panel (2008, Figs. 19 and 20), comprising: 
a first illumination section with a plurality of LEDs (one of each 2000, 2002, 2004 making up one of the plurality there being generally 4 of the combination shown in Fig. 20; 
a second illumination section (2006, Fig. 20) with LEDs that are each configured to emit light in a fixed white light spectrum (Fig. 20, Paragraph 0195), 
wherein the second illumination section is configured to emit the fixed white light spectrum in the form of stroboscope light flashes (Paragraph 0398).

    PNG
    media_image1.png
    586
    571
    media_image1.png
    Greyscale

Regarding claim 2, Bora discloses the first illumination section is geometrically divided into two partial sections (First and second partial sections, Fig. 20 Provided).

Regarding claim 3, Bora discloses the second illumination section is arranged between and/or centered between the two partial sections of the first illumination section (Fig. 20).

Regarding claim 5, Bora discloses the first and/or the second illumination section is configured to emit the respective light in the form of stroboscope light flashes, such that the illumination device forms a stroboscope (Paragraph 0398).

Regarding claim 10, Bora discloses the illumination elements of the first illumination section comprise RGB LEDs (Fig. 20, Paragraph 0195).

Regarding claim 12, Bora discloses the plurality of illumination elements of the first illumination section are divided into fields that can be separately controlled (Paragraph 0153, Figs. 3-8).

Regarding claim 15, Bora discloses the second illumination section comprises several white LEDs as illumination elements (Fig. 20).

Regarding claim 25, Bora discloses the illumination panel is round (Fig. 20).

Regarding claim 26, Bora discloses a first illumination section (one of each 2000, 2002, 2004 making up one of the plurality there being generally 4 of the combination shown in Fig. 20; Paragraph 0195) with a plurality of LEDs that are each configured to emit light in a light spectrum (Paragraph 0195), wherein the light spectrum is variable (Paragraph 0195); and 
a second illumination section (2006, Fig. 20) with a plurality of LEDs that are each configured to emit light with a fixed light spectrum, wherein the fixed light spectrum is white (Fig. 20, Paragraph 0195), 
wherein the second illumination section is configured to emit the fixed white light spectrum in the form of stroboscope light flashes (Paragraph 0398).

27, Bora discloses the first illumination section is divided into two partial sections (two partial section shown in Fig. 20 above), and wherein the second illumination section is arranged between the two partial sections of the first illumination section or wherein the second illumination section is arranged in a centered manner between the two partial sections of the first illumination section (Fig. 20 above); and 
wherein the two partial sections and the second illumination section extend in parallel along a longitudinal axis of the panel (Fig. 20 specifically they mirror each other and are therefore considered to be parallel along a longitudinal axis of the panel specifically longitudinally with respect to the provided lines, Fig. 20 above).

Regarding claim 29, Bora discloses the plurality of illumination elements of the first illumination section are geometrically divided into a plurality of fields (Fig. 20) that can be separately controlled (Paragraph 0153, Figs. 3-8), wherein each field of the plurality of fields has a variable color (Paragraph 0153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 13, 17, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. (US 2016/03233972 Hereinafter Bora) in view of Hansen et al. (US 2016/0305631 Hereinafter Hansen).
6, Bora fails to teach the illumination device comprises a control that is configured to control the second illumination section with at least 20 Hz, with at least 30 Hz and/or at least 50 Hz to emit regular stroboscope light flashes.
Hansen teaches the illumination device comprises a control (113, Paragraph 0023) that is configured to control the second illumination section with at least 20 Hz to emit regular stroboscope light flashes (Paragraphs 0004, 0022, and 0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the controller of Bora with the controller of Hansen to have the light sources of Bora be able to provide a light flashing affect as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse (Hansen, Paragraph 0004) and In order to create various light effects and mood lighting in connection with concerts, live shows, TV shows, sport events or as a part of an architectural installation light fixtures creating various light effects are getting more and more used in the entertainment industry (Hansen, Paragraph 0003).

Regarding claim 7, Bora fails to teach the controller for a frequency.
Hansen teaches the control is configured to vary a control frequency between 0.5 Hz and a maximum control frequency (Paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the controller of Bora with the controller of Hansen to have the light sources of Bora be able to provide a light flashing affect as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse (Hansen, Paragraph 0004) and In order to create various light effects and mood lighting in connection with concerts, live 

Regarding claim 8, Bora fails to teach a controller with maximum and minimum frequency.
Hansen teaches the control is configured to control the first illumination section with at least 20 Hz, in order to emit regular light flashes and/or stroboscope light flashes (Paragraphs 0004, 0022, and 0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the controller of Bora with the controller of Hansen to have the light sources of Bora be able to provide a light flashing affect as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse (Hansen, Paragraph 0004) and In order to create various light effects and mood lighting in connection with concerts, live shows, TV shows, sport events or as a part of an architectural installation light fixtures creating various light effects are getting more and more used in the entertainment industry (Hansen, Paragraph 0003).

Regarding claim 9, Bora fails to teach the control is configured to control the first illumination section and the second illumination section in a synchronous or asynchronous manner.
Hansen teaches the control is configured to control the first illumination section and the second illumination section in a synchronous or asynchronous manner (Paragraph 0023).


Regarding claim 13, Bora fails to teach the first illumination section is divided into at least 10 fields.
Hansen teaches the first illumination section (109A and 109B, Fig. 1B) is divided into at least 10 fields (Paragraph 0023, specifically, lighting device of Hansen teaches each of the LED’s intensity can be individually controlled and selectively illuminated due to the controller).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added having the illumination be independently controlled as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse (Hansen, Paragraph 0004) and to create various light effects and mood lighting in connection with concerts, live shows, TV shows, sport events or as a part of an architectural installation light fixtures creating various light effects are getting more and more used in the entertainment industry (Hansen, Paragraph 0003).

17, Bora teaches the several illumination elements of the second illumination section are divided into at least two fields (Fig. 20) that can be separately controlled.
Bora fails to teach the several illumination elements of the second illumination section are divided into at least two fields that can be separately controlled.
Hansen teaches the several illumination elements of the second illumination section (103, Figs. 1A and 1B, Paragraph 0024) are divided into at least two fields that can be separately controlled (Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added having the illumination be independently controlled as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse (Hansen, Paragraph 0004) and to create various light effects and mood lighting in connection with concerts, live shows, TV shows, sport events or as a part of an architectural installation light fixtures creating various light effects are getting more and more used in the entertainment industry (Hansen, Paragraph 0003).

Regarding claim 18, Bora fails to teach the second illumination section is divided into at least three fields.
Hansen teaches the second illumination section is divided into at least three fields (Paragraph 0024 specifically each light source can be independently controlled therefore there are at least 3 fields).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added having the illumination be independently controlled as taught by Hansen, in order to use the light with lightshows and serve to generate a very bright light pulse 

Regarding claim 29, Bora fails each field of the plurality of fields comprises one or more RGB LEDs.
Hansen teaches each field (111, Fig. 1) of the plurality of fields comprises one or more RGB LEDs (Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the single color LEDs of Bora with the RGB LEDs of Hansen, in order to still provide multiple different/adjustable colors and as originally done with bora and further be able to provide additional light sources given that each light would be able to provide the intended color thereby needing to provide less mixing space given that the light source is originating at the same locations and to provide a more even emission of light.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. (US 2016/03233972 Hereinafter Bora).
Regarding claim 11, Bora fails to teach the first illumination section comprises at least 1000 illumination elements.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the first illumination section of Bora comprise at least 1000 illumination elements, in order to provide a large light source which is able to provide ample illumination St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 14 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. (US 2016/03233972 Hereinafter Bora) in view of Salm (US 2016/0273748).
Regarding claim 14, Bora fails to teach the second illumination section is formed as stroboscope tube or in the form of a tube.
Salm teaches the illumination section is formed as stroboscope tube or in the form of a tube (specifically the groove with the LEDs in it as shown in Fig. 4A in view of the length as shown in Figs. 5A-B).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the hosing of Salm around the LEDs and panel of Bora, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements.

Regarding claim 19, Bora fails to teach the illumination device comprises a longitudinal housing that is limited by two lateral faces in a longitudinal extension.
Salm teaches the illumination device (10, Paragraph 0025) comprises a longitudinal housing (14, Fig. 4A) that is limited by two lateral faces (14A on both sides of 14, Figs. 4A and 5C) in a longitudinal extension (Figs. 4A and 5c).


Regarding claim 20, Bora fails to teach the required housing.
Salm teaches the illumination device (10, Paragraph 0025) comprises a longitudinal stand extending parallel to the longitudinal housing (Fig. 5C); and 
wherein the longitudinal stand comprises two bearing blocks (12a, Fig. 4A, Paragraph 0029) with rotational joints (Paragraph 0029) via which the longitudinal housing is supported in a pivotable manner (Paragraph 0029) around a longitudinal axis extending parallel to the longitudinal stand and the longitudinal housing with respect to the longitudinal stand (Figs. 4A and 5C).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the housing of Salm, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements and to provide an easy method to reposition the light source of Bora and allow for illumination in a desired direction.

Regarding claim 21, Bora fails to teach the required housing.
Salm teaches the longitudinal housing comprises two lateral recesses (14g, Fig. 1) in which the two bearing blocks are arranged, such that the lateral faces of the longitudinal housing and lateral faces which limit the longitudinal extension of the longitudinal stand with its bearing blocks in the longitudinal extension are terminated in a planar manner with respect to one 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the housing of Salm, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements and to provide an easy method to reposition the light source of Bora and allow for illumination in a desired direction.

Regarding claim 22, Bora fails to teach the required housing.
Salm teaches a unit for motor-driven (34, Paragraph 0035) pivoting.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the housing of Salm, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements and to provide an easy method to reposition the light source of Bora and allow for illumination in a desired direction.

Regarding claim 23, Bora fails to teach the required housing.
Salm teaches the longitudinal housing can be pivoted around the longitudinal axis by at least 180°or by 190° (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the housing of Salm, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements and to 

Regarding claim 24, Bora fails to teach the required housing.
Salm teaches the illumination device (10, Fig. 1) comprises a housing (14, Fig. 1) and a stand (12, Fig. 1), wherein the housing can be pivoted in a biaxial manner (Paragraph 0034) or can be pivoted in a biaxial motor-driven manner with respect to the stand (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the housing of Bora with the housing of Salm, in order to provide a protective housing as well as allowing for multiple different uses of the LED elements and to provide an easy method to reposition the light source of Bora and allow for illumination in a desired direction.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. (US 2016/03233972 Hereinafter Bora) in view of Bilan et al. (US 2017/0352605 Hereinafter Bilan).
Regarding claim 16, Bora fails to teach the second illumination section comprises more than 100 white LEDs and wherein the second illumination section comprises less than 500 white LEDs.
Bilan teaches illumination section comprises more than 100 white LEDs and wherein the second illumination section comprises less than 500 white LEDs (Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided 200 more of each type of LED of Bora as taught by Bilan, in order to provide distributed heat, additional illumination, and an overall improvided light source given .

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
The applicant has argued that Bora fails to teach a plurality of LEDs that are each configured to emit light in a variable light spectrum. While this argument has been fully considered it is not persuasive. The Examiner disagrees the claim recites “a plurality of LEDs that are each configured to emit light in a light spectrum” this is true no matter what given that all of the light sources emit light in a light spectrum. The second part of the argued limitation is “wherein the light spectrum is variable” the light spectrum is variable given that light emission of the LEDS are all controlled as provided in Paragraph 0193 and 0195. Additionally, the limitation does not require that each light spectrum needs to be variable. It only requires that the light spectrum is variable.
The applicant has argued that Bora fails to teach RGB LEDs. While this argument has been fully considered it is not persuasive. The Examiner points out that Bora teaches red, green and blue LEDs as required by the limitations RGB LEDs. Additionally as pointed out in claim 1 each of the plurality of LEDs is considered to be 2000, 2002, and 2004 which makes an RGB LED as provided above.
The applicant has argued that Bora fails to teach the two partial sections and the second illumination section extend in parallel along a longitudinal axis of the panel. While this argument has been fully considered it is not persuasive. The Examiner points out that this .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T.E/            Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875